 1                                                             JUDGE ROBERT S. LASNIK
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   UNITED STATES OF AMERICA,                   )   NO. CR19-009-RSL
                                                 )
 8                     Plaintiff,                )
                                                 )   ORDER GRANTING UNOPPOSED
 9               vs.                             )   MOTION TO EXTEND PRETRIAL
                                                 )   MOTIONS DEADLINE
10   GIDEON THOMAS BEWLEY,                       )
                                                 )
11                     Defendant.                )
                                                 )
12                                               )
13            THE COURT, having considered the unopposed motion to extend the deadline
14   for pretrial motions, GRANTS the motion.
15            IT IS ORDERED that the due date for pretrial motions is extended from
16   February 8, 2019 to February 15, 2019.
17            DONE this 15th day of February, 2019.
18
19
                                                      A
                                                      Robert S. Lasnik
20
                                                      United States District Judge 
21
      
22
      
23   Presented by:
24   s/ Gregory Geist
25   Assistant Federal Public Defender
     Attorney for Gideon Thomas Bewley
26

                                                               FEDERAL PUBLIC DEFENDER
         ORDER TO EXTEND PRETRIAL                                 1601 Fifth Avenue, Suite 700
         MOTIONS DEADLINE - 1                                       Seattle, Washington 98101
         (USA v. Bewley / CR19-009-RSL)                                        (206) 553-1100
